IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 THE STATE OF WASHINGTON,                 )        No. 79906-1-I (Consolidated
                                          )        with No. 80540-1-I)
                     Respondent,          )
                                          )         DIVISION ONE
              v.                          )
                                          )         UNPUBLISHED OPINION
 JONATHAN WAYNE KEY, JR.,                 )
                                          )
                     Appellant.           )
                                          )

      HAZELRIGG, J. — A jury convicted Jonathan Key of burglary in the first

degree following a joint trial with his codefendant, Robert Willis. Key appeals,

alleging a violation of his constitutional right to confront witnesses against him,

arguing that the prosecutor improperly urged the jury to use Willis’s out-of-court

statements as evidence of his guilt.          He also contends that counsel’s

representation was constitutionally inadequate in several respects and seeks

resentencing based on the State’s failure to submit proof of his criminal history.

We affirm Key’s conviction, but remand for resentencing.


                                     FACTS

      In August 2018, Tom Dykstra left his Bellevue, Washington home with his

spouse for a vacation in Hawaii. Before leaving, Dykstra informed his neighbors,

Guang “Allen” Wang and Peichum Tsai, that he would be out of town.
No. 79906-1-I/2


         On the afternoon of August 18, 2018, the neighbors heard noises coming

from Dykstra’s condominium next door. Wang went to investigate, found the front

door ajar, and heard sounds coming from upstairs. Wang called out, “Who is

there?” and two young black men rushed down the stairs toward the door. Wang

tried to close the door to stop the men, but one of the men hit him and knocked off

his glasses. Wang tried to chase the men. Since he cannot see well without his

glasses, Wang could not identify either individual, but said one was wearing a “red

hood.”

         Tsai followed Wang next door and observed the two men running from

Dykstra’s home toward a red vehicle. The men almost ran into her and she fell to

the ground. They sped away in the vehicle and left the development. Another

neighbor who heard Wang yelling called 911.

         Dykstra returned early from his vacation to find the front door damaged, the

home ransacked and several items, mostly jewelry, were missing. Among the

missing items was a plain, 14 karat gold band worth approximately $65.

         City of Bellevue police officers interviewed neighbors and obtained

surveillance video footage from a neighbor and from the homeowners’ association.

From the video footage, the police were able to identify the license plate number

for the red vehicle. The lead detective, Detective Jeff Christiansen, located the

vehicle, a Chevy Impala, at an impound lot. The detective obtained a warrant to

search the vehicle for fingerprints. That search revealed the fingerprints of an

individual named Cornell Burr on a document inside the vehicle. The detective

obtained a warrant for Burr’s telephone records.


                                              2
No. 79906-1-I/3


       The detective also consulted a website, LeadsOnline, where pawnshops

are required by law to record transactions. He determined that a phone number

recorded as an incoming call on Burr’s telephone two hours before the burglary

was also associated with a transaction at Cash America Pawn, a pawnshop in

south Seattle, an hour and a half after the burglary. The name on the pawnshop

receipt was Jonathan Key.

       Video surveillance footage from outside the pawnshop showed that a red

Chevy Impala pulled into the parking lot, and two men got out of the vehicle and

entered the store. Video from inside the store showed that one of the men was

wearing a red t-shirt with a prominent Nike logo.         The detective showed a

photograph of the pawned ring, a plain gold band, to Dykstra, who believed the

ring was his.

       The detective obtained a warrant for Key’s cell phone records and location

data. According to the data, at the approximate time of the burglary, the cell phone

was in the southeast corner of the condominium development where Dykstra lived.

And at the same time the video footage showed the red Impala and the two

individuals at the pawnshop, the cell phone was in the immediate vicinity of Cash

America Pawn.

       Police officers arrested both Key and Willis about a month after the burglary.

At the time of his arrest, Willis told Christiansen that on August 18, he was at his

girlfriend’s apartment before he drove to Cash America Pawn in the red Impala at

around 5:30 p.m. Willis explained that he went to that specific business because

a friend from high school worked there. After Willis signed a written statement to


                                             3
No. 79906-1-I/4


this effect, Christiansen said he believed that Willis was involved in the burglary

and asked why he chose Bellevue. Willis responded that he did not know. The

detective asked for details about the burglary, and Willis said that he did not assault

anyone. When the detective asked what happened to the rest of the jewelry, Willis

said he did not know. Police officers obtained a search warrant to search Key’s

apartment and found a red t-shirt in a laundry hamper that appeared to be the

same shirt depicted in the pawnshop surveillance footage.

       The State charged Key and Willis with burglary in the first degree and

trafficking in stolen property in the first degree. Following a CrR 3.5 hearing, the

court ruled that all of Willis’s custodial statements were admissible.                      Several

witnesses testified at Key and Willis’s joint trial, including Dykstra, neighbors, and

police officers. Christiansen testified about Willis’s statements without objection.

Neither Key nor Willis testified. The jury convicted both defendants of burglary in

the first degree, but was unable to reach a verdict on the trafficking count.1

       For purposes of sentencing, the State represented that Key’s standard

range was between 87 and 116 months, based on an offender score of 9, and

recommended a sentence of 101 months. Defense counsel asked the court to

consider imposing a sentence at the “low end of the standard range,” because Key

was 20 years old at the time of the crime and most of his criminal history was

attributable to juvenile convictions. The court imposed a sentence of 90 months.

Key timely appealed.




       1   The court declared a mistrial as to the trafficking counts and they were later dismissed.


                                                      4
No. 79906-1-I/5


                                      ANALYSIS

I.     Confrontation Clause and Prosecutorial Misconduct

       Key argues that the State “improperly and repeatedly” insisted that the jury

could use Willis’s out-of-court statements as evidence of his guilt, in violation of his

right of Sixth Amendment right confrontation.

       The Sixth Amendment guarantees an accused the right to confront the

witnesses against him. U.S. CONST. amend. VI; Crawford v. Wash., 541 U.S. 36,

42, 51, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004). We review alleged violations

of the Confrontation Clause de novo. State v. Fisher, 185 Wash. 2d 836, 841, 374
P.3d 1185 (2016).

       In Bruton v. United States, 391 U.S. 123, 126, 88 S. Ct. 1620, 20 L. Ed. 2d
476 (1968), the Supreme Court held that a criminal defendant is denied the right

of confrontation when a nontestifying codefendant’s confession that names the

defendant as a participant in the crime is admitted at a joint trial, even where the

court instructs the jury to consider the confession only against the codefendant.

       Almost two decades later, the Court clarified Bruton in Richardson v. Marsh,

481 U.S. 200, 107 S. Ct. 1702, 95 L. Ed. 2d 176 (1987), holding that Bruton does

not apply unless the codefendant’s statements facially incriminate the defendant.

Richardson, 481 U.S. at 208-11. The Court explained that the “calculus changes

when confessions that do not name the defendant are at issue.” Id. at 211.

       [T]he Confrontation Clause is not violated by the admission of a
       nontestifying codefendant’s confession with a proper limiting
       instruction when, as here, the confession is redacted to eliminate not
       only the defendant’s name, but any reference to his or her existence.



                                              5
No. 79906-1-I/6
Id. If a nontestifying codefendant’s confession becomes incriminating “only when

linked with evidence introduced later at trial,” there is no “overwhelming probability”

that the jury will disregard a limiting instruction. Id. at 208.

        In this case, Willis’s out-of-court statements did not name Key or refer to

him in any way. The statements were not facially incriminating and Key does not

argue otherwise.2 It is undisputed that the court properly instructed the jury that it

was prohibited from considering Willis’s statement as evidence against Key.

Nevertheless, Key argues that the prosecutor’s closing argument, urging the jury

to consider the evidence as a whole and failing to remind the jury that it could not

consider Willis’s statements as evidence against him, “nullified” the court’s limiting

instruction. Acknowledging that he failed to object to any of the prosecutor’s

remarks, Key contends that the constitutional error is “manifest” and could not have

been cured by objection or curative instruction. See RAP 2.5(a) (3) (“[M]anifest

error affecting a constitutional right” may be raised for the first time on appeal.)

        Although he does not frame his argument as such, Key essentially claims

that the prosecutor committed misconduct in his closing. To establish misconduct,

Key must show that the prosecutor’s conduct was both improper and prejudicial in

the context of the entire record. State v. Hughes, 118 Wash. App. 713, 727, 77 P.3d
681 (2003). Prejudice exists if there is a substantial likelihood that the misconduct

affected the verdict. State v. McKenzie, 157 Wash. 2d 44, 52, 134 P.3d 221 (2006).

Where, as here, a defendant does not object or request a curative instruction, the


        2Key initially suggested severing the trials or redaction, and acknowledged during the
hearing on pretrial motions that because the statements were redacted, there was no confrontation
issue under Bruton.


                                                   6
No. 79906-1-I/7


defendant has waived the error unless the remarks are “‘so flagrant and ill-

intentioned that it causes an enduring and resulting prejudice that could not have

been neutralized by a curative instruction to the jury.’” Id. at 52 (quoting State v.

Brown, 132 Wash. 2d 529, 561, 940 P.2d 546 (1997)).

        Key contends that the facts are analogous to those in Richardson. In that

case, codefendants Marsh and Williams were jointly tried for murder, robbery, and

assault. Williams’s statement was redacted to omit all reference to Marsh or any

indication that anyone other than Williams and a third party, Martin, participated in

the crime.3 481 U.S. at 203. The court instructed the jury not to use Williams’s

statement in any way against Marsh. Id. at 211. Because Williams’s confession

was incriminating to Marsh only when linked with evidence later introduced at trial,

the Supreme Court reversed the Sixth Circuit’s decision that the court violated

Marsh’s confrontation rights by admitting the statement in the joint trial. Id. at 208.

As explained, the Court confirmed that statements that incriminate merely by

inference are “outside the narrow exception” of Bruton and do not violate the right

to confrontation. Id.

        That determination did not, however, completely resolve the case. This was

so because, during closing arguments, the prosecutor encouraged the jury to do

precisely what the limiting instruction was designed to avoid—to assume, based

on the combination of Williams’s statement and Marsh’s testimony, that Marsh

heard the incriminating conversation Williams recounted in his statement and was



        3Martin was charged alongside the others but was a fugitive at the time of trial. Richardson,
481 U.S. at 202.


                                                     7
No. 79906-1-I/8


therefore, guilty. Id. at 205, n.2. The Court described this argument as seeking

“to undo the effect of the limiting instruction.” Id. at 211. Because Marsh’s lawyer

did not object to the prosecutor’s comments, the Court remanded for a

determination of whether they nonetheless could serve as a basis for post-

conviction relief. Id.

       But here, the prosecutor’s closing argument simply encouraged the jury to

examine “all the evidence together”, rather than in “isolation,” or “[pixel] by [pixel].”

This argument was consistent with the court’s instructions: “In order to decide

whether any proposition has been proved, you must consider all of the evidence

that I have admitted that relates to the proposition.”         The argument did not

undermine or seek to undo the instruction that prohibited the jury from considering

Willis’s statement as evidence of Key’s guilt. As the Supreme Court observed in

Richardson, we do not consider evidence introduced at trial to be evidence

“‘against’” a codefendant where the jury is instructed not to consider it for that

purpose due to “the almost invariable assumption of the law that jurors follow their

instructions.” Id. at 206. Because of the limiting instruction, Willis’s statements

were not included in “all [of] the evidence” the jury could consider to determine

Key’s guilt. And the prosecutor did not suggest that the jury could disregard that

instruction by relying on Willis’s statements to find Key guilty. The argument here

is not analogous to the State’s argument in Richardson. And the facts do not

remotely resemble those in Brown v. Superintendent Green SCI, 834 F.3d 506,

518 (3d Cir. 2016), where the jury heard a redacted statement but was later told




                                               8
No. 79906-1-I/9


during the State’s closing argument that the redactions referred to the

codefendant.4

        The prosecutor remarked at one point that Key and Willis specifically went

to the Cash America Pawn because “they” knew someone who worked there who

could “perhaps . . . help them out,” when that inference could be drawn only from

Willis’s statement. But the prosecutor’s argument later clarified that the evidence

established only that Willis had a friend who worked at the shop. Ultimately, how

the defendants selected the pawnshop was only marginally relevant in light of the

direct evidence showing that they went there together shortly after the burglary

and conducted a transaction, including surveillance footage, the receipt, and GPS5

location data.6 The prosecutor highlighted connections between other evidence

(e.g. surveillance footage and GPS location data) and Willis’s statements (e.g. his

admission to driving the Impala to the pawn shop about an hour after the burglary).

Pointing out these links was not improper because the law recognizes that a non-

facially incriminating codefendant’s statement may become incriminating when

linked to other evidence. Richardson, 481 U.S. at 208-09. Key has not shown that

the prosecutor’s arguments, even if improper, were so flagrant that an objection

and curative instruction could not have cured any prejudice.




        4  There was no argument “designed to appeal to a broader social cause,” as in State v.
Loughbom, No. 97443-8, 2020 WL 4876927, slip op. at *2-3, *5 (Wash. Aug. 20, 2020)
(“[P]rosecutor’s improper framing of Loughbom’s prosecution as representing the war on drugs,
and his reinforcing of this theme throughout, caused incurable prejudice.”).
         5 Global Positioning System.
         6 The evidence was also primarily relevant to the trafficking charge, and the jury did not

reach a verdict on that charge.


                                                    9
No. 79906-1-I/10


II.    Ineffective Assistance of Counsel

       Key next claims that he received ineffective assistance of counsel because

counsel failed to object to (1) a jury instruction pertaining to “weight and credibility”

of out of court statements, (2) Christiansen’s identification testimony, and (3)

testimony about GPS location data associated with Key’s telephone number.

       Claims of ineffective assistance of counsel present mixed questions of law

and fact that we review de novo. State v. A.N.J., 168 Wash. 2d 91, 109, 225 P.3d
956 (2010). To demonstrate ineffective assistance of counsel, a defendant must

first establish that defense counsel’s representation was deficient in that the

performance fell below an objective standard of reasonableness, considering all of

the circumstances. State v. Kyllo, 166 Wash. 2d 856, 862, 215 P.3d 177 (2009).

Second, a defendant must show that counsel’s representation prejudiced the

defendant, which entails showing a reasonable probability that, except for

counsel's errors, the result of the proceedings would have been different. State v.

McFarland, 127 Wash. 2d 322, 334-35, 899 P.2d 1251 (1995). It is not enough for

the defendant to show that the errors “had some conceivable effect” on the

outcome of the proceeding. Strickland v. Wash., 466 U.S. 668, 693, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984). A reviewing court need not consider both prongs

of the ineffective assistance analysis if a defendant fails on one. In re Pers.

Restraint Pet. of Crace, 174 Wash. 2d 835, 847, 280 P.3d 1102 (2012).

       Where the claim is based on the failure to object or challenge the admission

of evidence, the defendant must show (1) an absence of legitimate strategic or

tactical reasons supporting the failure to object, (2) that an objection likely would


                                              10
No. 79906-1-I/11


have been sustained, and (3) that the result of the trial would have been different

had the evidence not been admitted. McFarland, 127 Wash. 2d at 336-37; State v.

Hendrickson, 129 Wash. 2d 61, 80, 917 P.2d 563 (1996). We strongly presume that

defense counsel’s conduct was not deficient. State v. Emery, 174 Wash. 2d 741, 755,

278 P.3d 653 (2012).

       Key contends that counsel performed deficiently by failing to object to

Instruction No. 4, a pattern instruction proposed by Willis, which directed jurors to

“give such weight and credibility to any alleged out-of-court statements as you see

fit, taking into consideration the surrounding circumstances.” See Wash. Pattern

Jury Instruction (WPIC) 6.41.     He claims that this instruction conflicted with

Instruction No. 5, the limiting instruction he endorsed, which provided, “You may

consider a statement made out of court by one defendant as evidence against that

defendant, but not as evidence against another defendant.” See WPIC 6.42.

According to Key, instruction No 4 was irreconcilable with the limiting instruction

and allowed the prosecutor to argue that the jury could use “every piece of

evidence offered against both defendants.”

       Key does not claim that instruction No. 4 was an incorrect statement of law.

And although he maintains that the instruction was “unnecessary” for him, he does

not dispute that it was nonetheless appropriate for his codefendant.            The

instruction directing the trier of fact to determine the “weight and credibility” to

assign to out-of-court statements did not negate the instruction that prohibited the

jury from using Willis’s statements as evidence against Key.           Because the

instructions were not erroneous or in conflict, there was no basis to object.


                                            11
No. 79906-1-I/12


       Key’s next claim involves Christiansen’s trial testimony in which he (1)

identified Key as one of the individuals shown in the pawn shop surveillance

footage, (2) identified the red Nike t-shirt found in Key’s residence as the same

shirt shown in that footage, and (3) concluded that Key was at the scene of the

burglary because he was wearing the same shirt as the person later depicted in

the pawn shop surveillance footage. Key argues that counsel could have lodged

a successful objection to this testimony and the failure to have done so constitutes

ineffective assistance. See State v. Hardy, 76 Wash. App. 188, 884 P.2d 8 (1994)

(Lay witness may state an opinion about the identity of a person depicted in a

surveillance photograph if there is some basis to conclude that the witness is more

likely to correctly identify the defendant than is the jury.); See also State v. George,

150 Wash. App. 110, 118, 206 P.3d 697 (2009) (Lay witness testimony identifying a

person in surveillance footage allowable if the witness has had “sufficient contacts”

with the person or the person’s appearance at trial differs from the appearance in

the photographs.)

       Even if we assume that the court would have likely sustained defense

objections to the identification testimony, Key’s argument fails to appreciate

defense counsel’s theory of the case—that Key became a suspect because the

investigation was guided by nothing more than “[a]ssumptions, presumptions, and

conclusions.” (Alterations in original.) With regard to identity, counsel encouraged

the jury to examine the video and photographic evidence for itself. Counsel also

reminded the jury that the witness who interrupted the burglary and was the only

person who saw the individuals up close, testified that one of the men was wearing


                                              12
No. 79906-1-I/13


different clothing—a red hooded sweatshirt. The jury was able to compare its

perception of Key in the courtroom with the person depicted in the images captured

from the pawnshop surveillance video and was able to view the surveillance video

footage at the scene of the burglary. And the jury had Key’s state identification

card photograph for comparison. In light of counsel’s strategy and characterization

of the investigation, Key cannot show that the failure to object to the testimony was

based on the “‘absence of legitimate strategic or tactical reasons.’” Emery, 174
Wash. 2d at 755 (quoting McFarland, 127 Wash. 2d at 336).

       Key next argues that counsel rendered ineffective assistance by failing to

object to hearsay testimony when Christiansen repeated information received from

an AT&T employee about the location of a cell phone associated with Key on the

date of his arrest. However, the detective simply described his course of action,

without revealing any information provided by a third party. Christiansen testified

that when he sought to locate Key, he obtained a “GPS location warrant” for the

cell phone number associated with him. Pursuant to that warrant, the service

carrier sent data consisting of latitude and longitude for the cell phone at regular

intervals. Based on that information, police officers went to a location in the city of

Fife, set up surveillance, and eventually located Key.         While the detective’s

testimony made it clear that police officers relied on information supplied by AT&T,

he did not repeat that information. There was no basis for a hearsay objection.

       Key also contends that counsel performed deficiently at sentencing by

failing to apprise the court of valid legal grounds to depart from the standard range




                                             13
No. 79906-1-I/14


based on Key’s relative youth at the time of the crime and his criminal history,

which included juvenile criminal offenses committed at a very young age.7

        But, in fact, defense counsel argued that Key’s age, both at the time of the

crime and when he accrued most of his criminal history, diminished his culpability

and warranted a sentence at the bottom of the range. The court imposed a

sentence that was three months above the bottom of the standard range. In doing

so, the court expressly cited Key’s “age and the fact that his—while extensive

offender score of 9 does contain many offenses that were committed . . . when he

was [a] juvenile” as the basis for imposing a sentence that was five months less

than Willis’s sentence. (Alterations in original.)

        Absent a specific request, the sentencing court had discretion to depart from

the standard range. See In re Pers. Restraint Pet. of Light-Roth, 191 Wash. 2d 328,

336, 422 P.3d 444 (2018) (“[The Sentencing Reform Act of 1981] 8 has always

provided the opportunity to raise youth for the purpose of requesting an exceptional

sentence downward, and mitigation based on youth is within the trial court’s

discretion.”) And, even assuming a possibility that the court would have imposed

a different sentence if Key’s counsel had relied on State v. O’Dell, 183 Wash. 2d 680,

358 P.3d 359 (2015), to advocate for an exceptional sentence below the standard

range, “mere possibilities do not establish a prima facie showing of actual and

substantial prejudice.” In re Pers. Restraint Pet. of Meippen, 193 Wn.2d. 310, 317,



        7 Key’s judgment and sentence indicates that eight prior convictions were included in his

offender score, and that he was 13 or 14 years old at the time he was sentenced for five of his prior
convictions.
        8 Chap. 9.94A RCW.




                                                     14
No. 79906-1-I/15


440 P.3d 978 (2019). Because Key makes no showing of prejudice, his ineffective

assistance of counsel claim fails.


III.   Criminal History

       Finally, Key argues that he is entitled to a new sentencing hearing because

the State provided only a summary of his criminal history and failed to prove his

offender score. The State concedes that resentencing is required.

       “In calculating the offender score, the State must prove the [defendant’s]

criminal history by a preponderance of the evidence.” State v. Cate, 194 Wash. 2d
909, 912-13, 453 P.3d 990 (2019) (alterations in original). Neither a “prosecutor’s

unsupported summary of criminal history” nor a defendant’s failure to “object to the

offender score calculation” satisfies the State’s burden. Id. at 913. There “must

be some affirmative acknowledgment of the facts and information alleged at

sentencing in order to relieve the State of its evidentiary obligations.” State v.

Hunley, 175 Wash. 2d 901, 912, 287 P.3d 584 (2012) (emphasis omitted). We accept

the State’s concession and remand to the trial court for a new sentencing hearing

wherein the State must prove Key’s criminal history by a preponderance of the

evidence.

       We affirm Key’s conviction, but remand for resentencing.




WE CONCUR:




                                            15